                        IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

                                        EUGENE DIVISION



REBECCA O.,1                                                             Case No. 6:17-cv-01463-AA
                                                                          OPINION AND ORDER
                Plaintiff,

        v.

COMMISSIONER OF SOCIAL SECURITY,

                Defendant.


AIKEN, District Judge:

        Rebecca O. ("Plaintiff') brings this action pursuant to the Social Security Act

("Act"), 42 U.S.C. § 405(g), to obtain judicial review of a final decision of the

Commissioner of Social Security ("Commissioner").                        The Commissioner denied

Plaintiffs application for Supplemental Security Income ("SSI") on February 29,

2016. For the reasons that follow, the Court REVERSES and REMANDS for an

immediate award of benefits.



        1In the intel'est ofpl'ivacy, this opinion uses only the fil'st name and the initial of the last name
of the non-governmental pal'ty Ol' parties in this case. Where applicable, this opinion uses the same
designation for a non-governmental party's im1nediate family member.

Page 1- OPINION AND ORDER
                                   BACKGROUND

      Plaintiff applied for SSI on November 15, 2013. Following denials at the initial

and reconsideration levels, an administrative law judge ("ALJ") held a hearing and

issued an unfavorable decision on February 29, 2016. After the Appeals Council

denied Plaintiffs request for review, Plaintiff timely filed a complaint in this Court

seeking review of the ALJ's decision.

                              STANDARD OF REVIEW

       42 U.S.C. § 405(g) provides for judicial review of the Social Security

Administration's disability determinations: "The court shall have power to enter ...

a judgment affirming, modifying, or reversing the decision of the Commissioner of

Social Security, with or without remanding the cause for a rehearing." In reviewing

the ALJ's findings, district courts act in an appellate capacity not as the trier of fact.

Fair v. Bowen, 885 F.2d 597, 604 (9th Cir. 1989). The district court must affirm the

ALJ's decision unless it contains legal error or lacks substantial evidentiary support.

Garrison v. Colvin, 759 F.3d 995, 1009 (9th Cir. 2014) (citing Stout v. Comm'r of Soc.

Sec., 454 F.3d 1050, 1052 (9th Cir. 2006)). Harmless legal errors are not grounds for

reversal. Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir. 2005). "Substantial evidence

is more than a mere scintilla but less than a preponderance; it is such relevant

evidence as a reasonable mind might accept as adequate to support a

conclusion."   Gutierrez v. Comm'r of Soc. Sec., 740 F.3d 519, 522 (9th Cir.

2014) (citation and internal quotation marks omitted). The complete record must be

evaluated and the evidence that supports and detracts from the ALJ's conclusion


Page 2 - OPINION AND ORDER
must be weighed. Mayes v. Massanari, 276 F.3d 453, 459 (9th Cir. 2001). If the

evidence is subject to more than one interpretation but the Commissioner's decision

is rational, the Commissioner must be affirmed, because "the court may not

substitute its judgment for that of the Commissioner." Edlund v. Massanari, 253

F.3d 1152, 1156 (9th Cir. 2001).

                          COMMISSIONER'S DECISION

      The initial burden of proof rests upon the claimant to establish disability.

Howard v. Heckler, 782 F.2d 1484, 1486 (9th Cir. 1986). To meet this burden, the

claimant must demonstrate an "inability to engage in any substantial gainful activity

by reason of any medically determinable physical or mental impairment which can

be expected ... to last for a continuous period of not less than 12 months[.]" 42 U.S.C.

§ 423(d)(l)(A).

      To determine whether a claimant is disabled, an ALJ is required to employ a

five-step sequential analysis, determining: "(1) whether the claimant is 'doing

substantial gainful activity'; (2) whether the claimant has a 'severe medically

determinable physical or mental impairment' or combination of impairments that has

lasted for more than 12 months; (3) whether the impairment 'meets or equals' one of

the listings in the regulations; (4) whether, given the claimant's 'residual functional

capacity,' the claimant can still do his or her 'past relevant work' and (5) whether the

claimant 'can make an adjustment to other work."' Molina v. Astrue, 674 F.3d 1104,

1110 (9th Cir. 2012) (quoting 20 C.F.R. §§ 404.1520(a), 416.920(a)).




Page 3 - OPINION AND ORDER
      At step one, the ALJ found that Plaintiff had not engaged in substantial gainful

activity since her application date. At step two, the ALJ found that Plaintiff had the

following severe limitations: "obesity; history of ovarian cancer; diabetes mellitus;

neuropathy; anxiety; and depression (20 CFR 416.920(c))." Tr. 24. At step three, the

ALJ found that Plaintiff did not have an impairment or combination of impairments

that met or medically equaled the requirements of a listed impairment.

      The ALJ then assessed Plaintiffs residual functional capacity ("RFC"). 20

C.F.R. § 404.1520(e); § 416.920(e). The ALJ found that Plaintiff

      has the [RFC] to perform sedentary work as defined in 20 CFR
      416.967(a) except she is limited to no more than occasional balancing,
      kneeling, crouching, crawling, climbing, or stooping. She is limited to
      simple, repetitive, routine tasks requiring no more than occasional
      interaction with supervisors and coworkers. The claimant would need
      to work in an environment where she has only brief interaction with the
      general public.

Tr. 28. At step four, the ALJ found that Plaintiff could not perform any past relevant

work. At step five, the ALJ considered Plaintiffs age, education, work experience,

and RFC and found that there were other jobs existing in significant numbers in the

national economy that Plaintiff could perform, including document preparer, eyeglass

assembler, and jewelry preparer. Accordingly, the ALJ found that Plaintiff was not

disabled under the Act.

                                   DISCUSSION

      There are two issues before me: (i) did the ALJ properly assess Plaintiffs

symptom allegations and (ii) whether the case should be remanded for an immediate

award of benefits.


Page 4 - OPINION AND ORDER
   I.      Plaintiff's Symptom Allegations

        The Commissioner argues that the ALJ rightly found Plaintiffs symptom

allegations to not be credible. For the reasons that follow, I disagree.

        In Cotton v. Bowen, the Ninth Circuit established two requirements for a

claimant to present credible symptom testimony: (i) the claimant must produce

objective medical evidence of an impairment or impairments and (ii) show the

impairment or combination of impairments could reasonably be expected to produce

some degree of a claimant's alleged symptoms. 799 F.2d 1403, 1407 (9th Cir. 1986).

The claimant, however, need not produce objective medical evidence of the actual

symptoms or their severity. Smolen v. Chater, 80 F.3d 1273, 1284 (9th Cir. 1996).

        Plaintiff satisfied both of the Bowen requirements. Plaintiff is morbidly obese

with a body mass index that ranged between 53.83 at the beginning of her cancer

treatment and was 82.6 at the time of her hearing. She stands at a height of65 inches

and her weight has ranged from 323 to 496 pounds. She alleges a list of symptoms

including anxiety, depression, sleep issues, trouble with breathing, memory

problems, difficulty in leaving her home, trouble bathing (ber daughter testified that

she bathed once a week), debilitating fatigue, and pain and weakness throughout her

body and extremities. She alleges that these symptoms have a host of causal links.

For example, she alleges that she has osteoarthritis in both of her knees and

peripheral neuropathy in her feet-allegations she supports with evidence from two

treatment providers (Dr. Patel and Alice Stappler, PA). She also alleged asthma,

diabetes, fibromyalgia, osteopenia, Stage III kidney disease, and chronic venous


Page 5 - OPINION AND ORDER
insufficiency-allegations she supports with evidence from Ms. Stappler, Dr. Latham,

and Dr. Patel. Thus, Plaintiff meets the threshold Bowen requirements.

       If the claimant satisfies the above test and there is not any affirmative

evidence of malingering, the ALJ can reject the claimant's testimony only if he

provides clear and convincing reasons for doing so. Parra v. Astrue, 481 F.3d 742,

750 (9th Cir. 2007) (citing Lester v. Chater, 81 F.3d 821, 834 (9th Cir. 1995)). The

ALJ must identify "what testimony is not credible and what evidence undermines the

claimant's complaints." Id.

       A claimant's activities of daily living can be used to discredit a claimant in two

ways: Either the activities can contradict the claimant's other testimony, or the

activities can meet the threshold for transferable work skills. Orn v. Astrue, 495 F.3d

625, 639 (9th Cir. 2007). "[D]aily activities may be grounds for an adverse credibility

finding if a claimant is able to spend a substantial part of his day engaged in pursuits

involving the performance of physical functions that are transferable to a work

setting." Id. at 639.

       Here, the Commissioner argues that the ALJ rightly discredited Plaintiffs

testimony because it was contradictory, because Plaintiff had a limited work history,

and because she failed to follow through with her exercise routines. But none of these

reasons are convincing. The Commissioner does not address Plaintiffs argument

about the ALJ's error in evaluating her allegation of fibromyalgia, but, as explained

below, the ALJ also erred in this regard.




Page 6 - OPINION AND ORDER
      A. Contradictory Testimony

      The ALJ found Plaintiffs testimony contradictory.        But the ALJ's opinion

regularly isolates statements by Plaintiff, her treatment providers, and her family

members and interprets them unreasonably outside of their proper context. For

example, the ALJ noted that Plaintiffs testimony was contradictory because she

described herself as having extreme anxiety about being around large groups of

people, but that she recently started attending church. The ALJ also focused on

Plaintiffs allegations that she could not walk very far before she has trouble

breathing and that she cannot even make a sandwich due to her knee pain. The ALJ

later contrasts this with her "function report," which indicates that she actually could

make a sandwich. Tr. 29.

      But these examples only evmce contradictions if one interprets them

unreasonably and out of context. The statement that "I have extreme an.xiety and

can't be around large groups of people" is not reasonably interpretable as indicating

such a degree of anxiety that one would not be in a large group under any

circumstance-it is simply a statement indicating that one is deeply uncomfortable

in such a circumstance. l\fodern life requires individuals to engage in activities that

they are deeply uncomfortable with often. And to articulate the discomfort associated

with that activity does not mean that the activity does not cause deep discomfort-

such an inference is neither logical nor reasonable. Similarly, a statement like "I am

so fatigued that I can't even make a sandwich" is not reasonably interpretable as

indicating the impossibility of making a sandwich-the statement is simply meant to


Page 7 - OPINION AND ORDER
communicate an extreme level of discomfort that the speaker associates with making

a sandwich. The speaker may very well have made three sandwiches that week and

the point would be the same: a degree of hyperbole to make a point is not an invitation

to contrast the hyperbole with an instance of its opposite and call it contradictory.

       This flaw is also present in other parts of the ALJ's assessment of Plaintiffs

symptom allegations. The ALJ further contrasts Plaintiffs testimony that she could

only walk 10 to 15 feet with her function report indicating that she could walk half a

block. The ALJ also contrasts Plaintiffs daughter's statement that her mother was

a "hermit basically" with the fact that Plaintiff "drives at least once a week for coffee."

Such contrasts are unreasonable and not a proper basis for discounting Plaintiffs

credibility.

       Additionally, the Commissioner failed to identify whether Plaintiffs activities

meet the threshold for transferable work skills. See id. Even if driving, making a

sandwich, and going to church could be considered skills "transferable to a work

setting," the record does not reflect that Plaintiff spends a "substantial part of [her]

day engaged" in such activities. In fact, the record indicates that Plaintiff spends

very little time doing these activities. Accordingly, Plaintiffs daily activities do not

constitute a clear and convincing reason for the ALJ to reject Plaintiffs symptom

allegations.

       B. Plaintiffs Work History

       The Commissioner also points to Plaintiffs poor work history as a reason to

discount her credibility and cites Thomas v. Barnhart, 278 F.3d 947, 959 (9th Cir.


Page 8 - OPINION AND ORDER
2002). But the ALJ in Thomas found the plaintiffs poor work history to be "extreme"

and considered it within the totality of other factors for discounting the plaintiffs

credibility. Id. For example, the ALJ in that case found that the plaintiff was able

to perform chores around the house, had a history of drug and alcohol abuse, and was

caught lying about this history as early as two weeks before the hearing. But none

of these factors are present here. In this case, Plaintiffs lack of work history can

reasonably be attributable to her serious medical conditions. The Commissioner

notes that Plaintiff worked at substantial gainful activity levels in only two of the last

30 years, which raised "a question as to whether [her] continuing unemployment is

actually due to medical impairments." Tr. 29. But even if she could at one time seek

appropriate employment, the record leaves little doubt that Plaintiffs weight,

psychiatric issues, and physical ailments would preclude her from seeking

employment in her current state. Plaintiffs last known weight is close to 500 pounds

and she is less than five and a half feet tall. Common sense dictates that such a

person is very likely to have a litany of physical and psychiatric issues that will

preclude employment-and at a minimum preclude successful performance within

that job. Thus, Plaintiffs poor employment history is not a convincing reason to doubt

her inability to seek employment.

       C. Plaintiffs Treatment Plan

      Finally, the Commissioner notes that Plaintiff was not complying with her

exercise, diet, and healthcare management plan and cites Fair v. Bowen, 885 F .2d

597, 603-04 (9th Cir. 1989). That case is used for the proposition that a claimant's


Page 9 - OPINION AND ORDER
"unexplained, or inadequately explained, failure to seek treatment or follow a

prescribed course of treatment" can be used to discredit their symptom allegations.

But Plaintiffs failure to follow through with her healthcare management plan has an

obvious explanation: Plaintiff is very ill and lacks the kind of family and financial

support needed to follow through with her doctor's recommendations, e.g., with

respect to diet and exercise. And a physician's recommendation that a claimant

perform therapeutic exercises is not evidence that the claimant can necessarily follow

through with the recommendation. See Vertigan v. Halter, 260 F.3d 1044, 1050 (9th

Cir. 2001).

      The Commissioner's reasoning 1s flawed in that when faced with two

theoretically possibly explanations for Plaintiffs actions, the Commissioner picks the

less likely explanation to make an unreasonable inference about Plaintiff. That is,

while it may be the case that a plaintiffs failure to follow through with their

prescribed treatment plan evinces malingering, it may also be the case that the

failure has another more reasonable explanation. Ninth Circuit case law, and in this

instance Fair v. Brown, doesn't justify using any theoretical reason to find Plaintiffs

testimony to be not credible. The standard is clear and convincing, and the convincing

factor requires positing a reason that is more than merely possible-it also has to be

reasonable. Since there is no evidence to suggest that Plaintiffs failure to follow

through with her prescribed treatment is due to something other than the severity of

her illness, the ALJ erred in discounting Plaintiffs testimony for this reason.




Page 10 - OPINION AND ORDER
      D. Fibromyalgia

      The ALJ considered Plaintiffs fibromyalgia to be non-medically determinable

because it was not diagnosed by an acceptable medical source and alternate causes

weren't ruled out. He further explained that there was no evidence for a finding of

disability because of fibromyalgia under Social Security Ruling 12-2p.         For the

reasons below, the ALJ ened.

      Imaging evidence, surgery, and neurological findings are not required to

establish the existence of fibromyalgia under SSR 12-2p. Diagnosing fibromyalgia

"does not rely on X-rays or MRis." See Revels v. Berryhill, 874 F.3d 648, 657 (9th Cir.

2017). Fibromyalgia "is diagnosed entirely on the basis of patients reports of pain

and other symptoms," and there "are no laboratory tests to confirm the diagnosis." Id.

at 663 (citing Beneche v. Barnhart, 379 F.3d 587, 590 (9th Cir. 2004).           vVhen

evaluating whether a claimant's RFC renders her disabled because of fibromyalgia,

the medical evidence must be construed in light of fibromyalgia's unique symptoms

and diagnostic methods as described in SSR 12-2p and relevant case law. Id. at 662.

      Under SSR 12-2p, there are a number of symptoms that are considered to be

clinical "signs" of fibromyalgia, including muscle pain, fatigue or tiredness, muscle

weakness, headache, numbness or tingling, dizziness, insomnia, depression, nausea,

vomiting, or nervousness.

      Here, the record includes many clinical signs of Plaintiffs fibromyalgia. In

October 2014, Ms. Stappler tested Plaintiffs knee reflexes and the tender points

associated with fibromyalgia.    Plaintiffs reflexes were abnormal, and she tested


Page 11- OPINION AND ORDER
positive    for   all   eighteen   tender    points.     The   cutoff for   a   diagnosis

of fibromyalgia under SSR 12-2p's first set of criteria is eleven or more tender points.

Revels v. Berryhill, 874 F.3d 648, 663 (9th Cir. 2017). Ms. Stappler also ordered a

sleep study. Plaintiff tested positive for sleep apnea with almost two dozen hypoxic

events during the night and extended episodes of paroxysmal tachycardia. Dr. Muller

also noted diffuse tender points consistent with fibromyalgia when he examined

Plaintiff on June 13, 2013. All of these notations were included in Plaintiffs record.

If an ALJ fails to properly consider the longitudinal record of fibromyalgia, it may

undermine the ALJ's findings. See Id. at 656-57 (reversing and ALJ's findings

regarding fibromyalgia and remanding for an immediate aware of benefits). Thus,

the ALJ's failure to consider the full record is harmful legal error.

   II.      Remand

         The Court has discretion under 42 U.S.C. § 405(g) to decide "whether to

remand for further proceedings or for an award of benefits." Holohan v. Massanari,

246 F.3d 1195, 1210 (9th Cir. 2001) (citation omitted). The issue turns on the utility

of further proceedings. Id. A court may not award benefits punitively and must

conduct a "credit-as-true" analysis on evidence that has been improperly rejected by

the ALJ to determine if a claimant is disabled under the Act. Strauss v. Comm'r of

the Soc. Sec., 635 F.3d 1135, 1138 (9th Cir. 2011).

         The credit-as-true doctrine is settled in the Ninth Circuit and binding on this

Court. Garrison, 759 F.3d at 999.           Under this doctrine, courts must utilize the

following sequential evaluation process: (i) determine whether the ALJ made a



Page 12 - OPINION AND ORDER
harmful legal error, such as failing to provide legally sufficient reasons for rejecting

evidence, be it claimant testimony or medical opinions; (ii) review the whole record to

assess whether it is fully developed, free from conflicts and ambiguities, and that all

essential factual issues have been resolved; and (iii) determine whether the ALJ

would be required to find the claimant disabled on remand if the improperly

discredited evidence were credited as true. Dominguez v. Colvin, 808 F.3d 403, 407-

08 (9th Cir. 2015) (internal quotation marks and citation omitted). Additionally, even

if all three of the foregoing primary elements are met, courts can still remand for

further proceedings if the record as a whole "creates serious doubt" about whether a

claimant is disabled as a matter oflaw. Id.

      Here, prong (i) of the credit-as-true analysis is met.            The ALJ used

unconvincing reasons to reject Plaintiffs symptom testimony and failed to properly

consider the record of Plaintiffs fibromyalgia. This was harmful legal error. Absent

sufficient reasons to discount Plaintiffs testimony, her symptom allegations are

given their full weight. Thus, the first prong of the credit-as-true test is met.

      vVith respect to prong (ii), there is no reason to believe that the record is not

fully developed, and the Commissioner has not pointed to any ambiguities or factual

issues that need to be resolved. With respect to prong (iii), the ALJ would be required

to find Plaintiff disabled if her testimony is credited as true. "[A]n impairment

imposes a significant work-related limitation of function when its effect on a

claimant's ability to perform basic work activities is more than slight or minimal."

Fanning v. Bowen, 827 F.2d 631, 633 (9th Cir. 1987). There is no doubt that Plaintiff


Page 13 - OPINION AND ORDER
is disable. She is morbidly obese with a BMI or body mass index that ranged between

53.83 at the beginning of her cancer treatment and was 82.6 at the time of her

hearing. She has osteoarthritis in both of her knees and peripheral neuropathy in

her feet. She suffers from a range of other issues such as asthma, Stage III kidney

disease, and chronic venous insufficiency. These impairments would reasonably have

more than a slight or minimal effect on Plaintiffs work activities. Additionally,

considering the record as a whole, there is not serious doubt as to Plaintiffs disability.

Dominguez, 808 F.3d at 407-08.

      The record is fully developed and further administrative proceedings would

serve no useful purpose. Crediting the evidence in the record as true, the ALJ would

be required to find that Plaintiff is disabled. Therefore, the Court reverses the

Commissioner's decision and remands for an immediate award of benefits.

                                    CONCLUSION

      Because the court remands for an immediate award of benefits, there is no

need to address Plaintiffs additional arguments. The Commissioner's decision that

Plaintiff is not disabled is REVERSED and the case is RElvIANDED for an immediate

award of benefits.

      IT IS SO ORDERED.

      Dated this~ day of March, 2019.



                                     Ann Aiken
                             United States District Judge




Page 14- OPINION AND ORDER
